Exhibit 10.2

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement, dated as of December 31, 2008
(this “Agreement”), is by and between William J. Begley, Jr. (the “Executive”)
and Safety Insurance Group, Inc., a Delaware corporation (the “Company”);

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to obtain the future services of the Executive for
and on behalf of the Companies (as defined in Section 11);

 

WHEREAS, the Executive is willing upon the terms and conditions herein set
forth, to provide services to the Companies hereunder; and

 

WHEREAS, the Company wishes to secure the Executive’s non-interference with the
Companies’ business, upon the terms and conditions herein set forth;

 

WHEREAS, the Executive and the Company entered into an Employment Agreement,
dated November 8, 2004 (the “Prior Employment Agreement”); and

 

WHEREAS, the Executive and the Company desire to amend and restate the Prior
Employment Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound hereby, the parties hereto agree as
follows:

 

1.                    Nature of Employment

 

Subject to Section 3, the Company shall continue to employ Executive, and
Executive shall serve the Company, in accordance with the terms of this
Agreement, during the Term of Employment (as defined in Section 3(a)), as Vice
President, Chief Financial Officer and Secretary of the Company with such duties
and responsibilities as are customarily assigned to an executive in such
position and such other duties and responsibilities not inconsistent therewith
as may from time to time reasonably be assigned to the Executive by the Board of
Directors and/or Chairman of the Board, President and Chief Executive Officer of
the Company.  The Executive also agrees to serve without additional compensation
in such capacities (including, without limitation, as an officer or director)
with Company affiliates as the Board of Directors and/or Chairman of the Board,
President and Chief Executive Officer of the Company may prescribe.  Upon
termination of the Executive’s employment with the Company, the Executive’s
employment, board membership or other service relationship with any Company
affiliate shall automatically terminate unless otherwise agreed to by the
parties.

 

--------------------------------------------------------------------------------


 

2.                    Extent of Employment

 

(a)                 During the Term of Employment, the Executive shall perform
his obligations hereunder faithfully and to the best of his ability at the
principal executive offices of the Company, under the direction of the Board of
Directors and/or Chairman of the Board, President and Chief Executive Officer of
the Company, and shall abide by the rules, customs and usages from time to time
established by the Companies.

 

(b)                 During the Term of Employment, the Executive shall devote
all of his business time, energy and skill as may be reasonably necessary for
the performance of his duties, responsibilities and obligations hereunder
(except for vacation periods and reasonable periods of illness or other
incapacity), consistent with past practices and norms in similar positions.

 

(c)                 Nothing contained herein shall require Executive to follow
any directive or to perform any act which would violate any laws, ordinances,
regulations or rules of any governmental, regulatory or administrative body,
agent or authority, any court or judicial authority, or any public, private or
industry regulatory authority (collectively, the “Regulations”).  Executive
shall act in good faith in accordance with all Regulations.

 

3.                    Term of Employment; Termination

 

(a)                 The “Term of Employment” shall commence on November 8, 2004
and shall continue until December 31, 2007 (the “Initial Term”); provided, that,
(i) such term shall continue for the twelve month period following such Initial
Term, and for each twelve month period thereafter (each, an “Additional Term”),
unless at least 180 days prior to the scheduled expiration date of the Initial
Term or any Additional Term, either the Executive or the Company notifies the
other of its decision not to continue such term and (ii) should the Executive’s
employment by the Company be earlier terminated pursuant to Section 3(b) or by
the Executive pursuant to Section 3(c), the Term of Employment shall end on the
date of such earlier termination.

 

(b)                 Subject to the payments contemplated by Sections
3(f) through 3(i), the Term of Employment may be terminated at any time by the
Company:

 

(i)            upon the death of Executive;

 

(ii)           in the event that because of physical or mental disability
Executive is unable to perform, and does not perform, in the view of the Company
and as certified in writing by a competent medical physician, his duties
hereunder for a continuous period of three consecutive months or any sixty
working days out of any consecutive six month period;

 

(iii)          for Cause (as defined in Section 3(d)) or Material Breach (as
defined in Section 3(e));

 

2

--------------------------------------------------------------------------------


 

(iv)          upon the continuous poor or unacceptable performance of the
Executive’s duties to the Companies (other than due to a physical or mental
disability), which has remained uncured for a period of 90 days after delivery
of notice by the Company to the Executive of such dissatisfaction with
Executive’s performance, which notice shall describe in reasonable detail the
areas of dissatisfaction; or

 

(v)           for any other reason or no reason, it being understood that no
reason is required.

 

Executive acknowledges that no representations or promises have been made
concerning the grounds for termination or the future operation of the Companies’
business, and that nothing contained herein or otherwise stated by or on behalf
of any of the Companies modifies or amends the right of the Company to terminate
Executive at any time, with or without Material Breach or Cause.  Termination
shall become effective upon the delivery by the Company to the Executive of
notice specifying such termination and the reasons therefor (i.e., Section 3
(b)(i)-(v)), subject to the requirements for advance notice and an opportunity
to cure provided in this Agreement, if and to the extent applicable. 
Notwithstanding anything to the contrary in this Agreement, for purposes of this
Agreement, any reference to “termination,” as it relates to a termination of the
Executive’s employment, shall refer to a termination of employment which
constitutes a “separation from service” within the meaning of Section 409A of
the Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (“Section 409A”).

 

(c)                 Subject to the payments contemplated by Section 3(f) and
3(i), the Term of Employment may be terminated at any time by the Executive:

 

(i)            upon the death of Executive;

 

(ii)           as a result of a material reduction in Executive’s authority,
perquisites, position or responsibilities (other than such a reduction in
perquisites which affects all of the Company’s senior executives on a
substantially equal or proportionate basis), the relocation of the Company’s
primary place of business or the relocation of Executive by any of the Companies
to another office more than 75 miles from Boston, Massachusetts, or the
Company’s willful, material violation of its obligations under this Agreement,
in each case, after 60 days’ prior written notice to the Company and its Board
of Directors and the Company’s failure thereafter to cure such reduction or
violation; or

 

(iii)          as a result of the Company’s willful and material violation of
this Agreement, the 2002 Management Omnibus Incentive Plan (the “Incentive
Plan”), or any agreement between Executive and any of the Companies pertaining
to awards made pursuant to the Incentive Plan or the Executive Incentive
Compensation Plan, in each case as such agreements or plans may be amended from
time to time.

 

3

--------------------------------------------------------------------------------


 

(d)                 For the purposes of this Section 3, “Cause” shall mean any
of the following:

 

(i)            Executive’s commission or conviction of any crime or criminal
offense involving monies or other property or any felony;

 

(ii)           Executive’s commission or conviction of fraud or embezzlement;

 

(iii)          Executive’s material and knowing violation of any obligations
imposed upon Executive, personally, as opposed to upon the Company, whether as a
stockholder or otherwise, under this Agreement, the Incentive Plan or any other
agreement between the Executive, on the one hand, and any of the Companies, on
the other hand, the Amended and Restated Certificate of Incorporation, or the
By-Laws of the Company, in each case as may be amended from time to time;
provided, that the Executive has been given written notice describing any such
violation in reasonable detail and fails to cure the violation within 90 days
from such notice; or

 

(iv)          Executive engages in egregious misconduct involving serious moral
turpitude to the extent that Executive’s credibility and reputation no longer
conform to the standard of the Company’s executives.

 

(e)                 For the purposes of this Section 3, “Material Breach” shall
mean any of the following:

 

(i)            Executive’s breach of any of his fiduciary duties to the
Companies or their stockholders or making of a willful misrepresentation or
omission which breach, misrepresentation or omission would reasonably be
expected to materially adversely affect the business, properties, assets,
condition (financial or other) or prospects of the Companies;

 

(ii)           Executive’s willful, continual and material neglect or failure to
discharge his duties, responsibilities or obligations prescribed by this
Agreement or any other agreement between the Executive and any of the Companies
(other than arising solely due to physical or mental disability);

 

(iii)          Executive’s habitual drunkenness or substance abuse which
materially interferes with Executive’s ability to discharge his duties,
responsibilities or obligations prescribed by this Agreement or any other
agreement between the Executive and any of the Companies; and

 

(iv)          Executive’s willful and material violation of any non-competition,
non-disparagement, or confidentiality agreement with any of the Companies,
including without limitation, those set forth in Sections 7, 8 and 9 of this
Agreement, or any other agreements with any of the Companies;

 

4

--------------------------------------------------------------------------------


 

in each case, for purposes of clauses (i) through (iv), after the Company or the
Board of Directors of the Company has provided Executive with 60 days’ written
notice describing such circumstances and the possibility of a Material Breach in
reasonable detail, and Executive fails to cure such circumstances and Material
Breach within those 60 days.  No act or omission shall be deemed willful if
done, or omitted to be done, in good faith by the Executive based upon a
resolution duly adopted by the Company’s Board of Directors.

 

(f)                  In the event Executive’s employment is terminated by the
Company under any circumstances described in Section 3(b)(v) or by Executive
under the circumstances described in Section 3(c)(ii) or (iii),

 

(i)            the Company shall pay or cause to be paid to the Executive,
(A) within five business days after the date of termination, any earned but
unpaid base salary and, subject to the provisions of Section 5, any expense
reimbursement payments owed to the Executive, and (B) any earned but unpaid
annual bonus payments relating to the prior year to be paid in accordance with
the terms and conditions of the Safety Insurance Group, Inc. Annual Performance
Incentive Plan, or any successor plan thereto (collectively, the “Accrued
Obligations”);

 

(ii)           the Company shall pay or cause to be paid to the Executive,
within thirty business days after the date of termination, a lump-sum payment
equal to the annual base salary the Executive would have received over the
remaining Term of Employment if his employment had not terminated, assuming for
this purpose that a notice not to extend the Term of Employment was provided on
the date of termination (the “Severance Period”), based on the Executive’s base
salary in effect immediately prior to the date of termination; and

 

(iii)          subject to the provisions of Section 5, during the Severance
Period, the Company will provide or cause to be provided to the Executive (and
any covered dependents), with life and health insurance benefits (but not
disability insurance benefits) substantially similar to those the Executive and
any covered dependents were receiving immediately prior to the date of
termination and at the same dollar cost to the Executive as in effect
immediately prior to the termination of employment.  Nothing in this
Section 3(f)(iii) will extend the COBRA continuation coverage period.

 

(g)                 In the event the Executive’s employment is terminated within
three years after a Change of Control (provided the Term of Employment has not
already expired) under any circumstances described in Section 3(b)(v) or by
Executive under the circumstances described in Section 3(c)(ii) or (iii),

 

(i)            the Company shall pay or cause to be paid to the Executive any
Accrued Obligations in accordance with Section 3(f)(i);

 

5

--------------------------------------------------------------------------------


 

(ii)           the Company shall pay or cause to be paid to the Executive,
within thirty business days after the date of termination, a lump-sum payment
equal to three (3) times the sum of (A) the Executive’s annual base salary in
effect immediately prior to the date of termination and (B) the most recent
annual bonus paid to the Executive prior to the Change in Control; and

 

(iii)          subject to the provisions of Section 5, for a three (3) year
period after the date of termination, the Company will provide or cause to be
provided to the Executive (and any covered dependents), with life and health
insurance benefits (but not disability insurance benefits) substantially similar
to those the Executive and any covered dependents were receiving immediately
prior to the date of termination and at the same dollar cost to the Executive as
in effect immediately prior to the termination of employment.  Nothing in this
Section 3(g)(iii) will extend the COBRA continuation coverage period.

 

(h)                 In the event Executive’s employment is terminated by the
Company under the circumstances described in Section 3(b)(iv),

 

(i)            the Company shall pay or cause to be paid to the Executive any
Accrued Obligations in accordance with Section 3(f)(i);

 

(ii)           the Company shall pay or cause to be paid to the Executive,
within thirty business days after the date of termination, a lump-sum payment
equal to three (3) months base salary, based on the Executive’s base salary in
effect immediately prior to the date of termination; and

 

(iii)          subject to the provisions of Section 5, for a three (3) month
period after the date of termination, the Company will provide or cause to be
provided to the Executive (and any covered dependents), with life and health
insurance benefits (but not disability insurance benefits) substantially similar
to those the Executive and any covered dependents were receiving immediately
prior to the date of termination and at the same dollar cost to the Executive as
in effect immediately prior to the termination of employment.  Nothing in this
Section 3(h)(iii) will extend the COBRA continuation coverage period.

 

(i)                   In the event Executive’s employment is terminated by the
Company under the circumstances described in Section 3(b)(i) or (ii) or by the
Executive under Section 3(c)(i),

 

(i)            the Company will pay or cause to be paid to the Executive (or the
Executive’s estate or representative, as the case may be) any Accrued
Obligations in accordance with Section 3(f)(i);

 

(ii)           the Company will pay or cause to be paid to the Executive (or the
Executive’s estate or representative, as the case may be), within thirty
business days after the date of termination, a lump-sum payment equal to 100% of
the

 

6

--------------------------------------------------------------------------------


 

Executive’s annual base salary in effect immediately prior to the date of
termination; and

 

(iii)          subject to the provisions of Section 5, for a one (1) year period
after the date of termination, the Company will provide or cause to be provided
to the Executive (and any covered dependents), with life and health insurance
benefits (but not disability insurance benefits) substantially similar to those
the Executive and any covered dependents were receiving immediately prior to the
date of termination and at the same dollar cost to the Executive as in effect
immediately prior to the termination of employment.  Nothing in this
Section 3(i)(iii) will extend the COBRA continuation coverage period.

 

(j)                   In the event Executive’s employment is terminated by the
Company under any circumstances described in Section 3(b)(iii) or by Executive
as a result of resignation or voluntary termination due to any circumstance
other than the material reductions, relocation or violations described in
Section 3(c)(ii) above, there will be no amounts owed to the Executive under
Section 4 or any other part of this Agreement, from and after the effectiveness
of termination.

 

(k)                 The payments and benefits required by Section 3(f), 3(g),
3(h) or 3(i), as applicable, constitute severance and liquidated damages, and,
except for payments that may be required pursuant to Section 10, the Company
will be obligated to pay or cause to be paid any further amounts to Executive
under this Agreement or otherwise be liable to Executive in connection with any
termination.

 

(l)                   All determinations pursuant to this Section 3 shall be
made by the Company’s Board of Directors (not including Executive) in good
faith.

 

(m)                Termination of the Term of Employment will not terminate
Sections 7 through 10 and 12 through 23, or any other provisions not associated
specifically with the Term of Employment.

 

(n)                 In the event the Term of Employment is terminated and the
Company is obligated to make or cause to be made payments pursuant to
Section 3(f), the Executive will use his reasonable efforts to seek and obtain
alternative employment; provided, however, that the Executive shall not be
required to accept a position or positions of a substantially different
character than the position(s) held by him under this Agreement; and provided
further, if the Executive shall become physically or mentally disabled, he will
not be under such duty.  Moreover, in the event that after the Restricted Period
pursuant to Section 8(a), Executive is employed by or engaged in a Competitive
Business as contemplated by Section 8(a)(i), then the payments under
Section 3(f) will thereupon cease.

 

(o)                 Notwithstanding any provision herein to the contrary, as a
condition to payment of any amounts or provision of any benefits pursuant to
Sections 3(f) through 3(i) or 10 of this Agreement (other than due to the
Executive’s death), the Executive shall

 

7

--------------------------------------------------------------------------------


 

be required to have executed a complete release of the Companies and related
parties in such form as is reasonably required by the Company.  Subject to
Section 3(p), all payments and benefits under this Section 3 shall be paid or
commenced on the sixtieth (60th) day following the date of termination of the
Executive’s employment, provided that the release described in the preceding
sentence becomes irrevocable prior to such sixtieth (60th) day.

 

(p)                 Notwithstanding the foregoing, if the Executive is a
“specified employee” within the meaning of Section 409A at the time of a
termination, any portion of the payments under this Section 3 due hereunder
during the first six months following the date of the Executive’s termination,
to extent that such payments constitute “deferred compensation” under
Section 409A, shall not be paid during such six-month period and instead shall
be paid on the first business day following the expiration of such six-month
period.  The remaining portion of the payments due hereunder shall be paid as
provided in the applicable provisions of this Section 3.

 

4.                    Compensation

 

The Company shall pay or cause to be paid to Executive the following
compensation:

 

(a)                 During the Term of Employment, the Company shall pay or
cause to be paid to Executive as base compensation for his services hereunder,
in monthly installments, a base salary at a rate of $250,000 per annum, as
increased on an annual basis to reflect the increase in the United States Cost
of Living Index for All Urban Consumer (CPI-U) for the Boston, Massachusetts
area (the “CPI-U Index”).  The January 2004 CPI-U Index shall provide the basis
for calculations of such increases.  Notwithstanding the minimum increase set
forth above, the Board of Directors of the Company or a committee thereof may
establish a higher compensation level.

 

(b)                 During the Term of Employment, the Company shall pay or
cause to be paid to Executive an annual bonus based on Executive’s performance,
as determined and approved by the Board of Directors of the Company or a
committee thereof under the Safety Insurance Group, Inc. Annual Performance
Incentive Plan, or any successor thereto.  Such bonus will be at the full
discretion of the Board of Directors of the Company or a committee thereof, and
may not be paid at all.  Executive acknowledges that no bonus has been agreed
upon or promised.

 

5.                    Reimbursement of Expenses

 

During the Term of Employment, the Company shall reimburse or cause Executive to
be reimbursed for documented travel, entertainment and other expenses reasonably
incurred by Executive in connection with the performance of his duties hereunder
and, in each case, in accordance with applicable rules, customs and usages
promulgated by the Companies from time to time in effect.  All reimbursements
and in-kind benefits provided under this Agreement, shall be made or provided in
accordance

 

8

--------------------------------------------------------------------------------


 

with the requirements of Section 409A, including, where applicable, the
requirement that (a) any reimbursement shall be for expenses incurred during a
specified period, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during a calendar year may not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year, (c) the reimbursement of an eligible expense shall be made on or
before the last day of the calendar year following the year in which the expense
is incurred (or such earlier date if specified in this Agreement), and (d) the
right to reimbursement or in-kind benefits is not subject to liquidation or
exchange for another benefit.

 

6.                    Benefits

 

During the Term of Employment, the Executive shall be entitled to perquisites,
paid vacations and benefits (including health, short and long term disability,
pension and life insurance benefits consistent with past practice, or as
increased from time to time) established from time to time, by the Board of
Directors of the Company for executives of the Companies, subject to the
policies and procedures in effect regarding participation in such benefits.

 

7.                    Confidential Information

 

During and after the Term of Employment, Executive will not, directly or
indirectly in one or a series of transactions, disclose to any person, or use or
otherwise exploit for the Executive’s own benefit or for the benefit of anyone
other than the Companies, any Confidential Information, whether prepared by
Executive or not; provided, however, that any Confidential Information may be
disclosed to officers, representatives, employees and agents of the Companies
who need to know such Confidential Information in order to perform the services
or conduct the operations required or expected of them in the Business (as
defined in Section 11).  Executive shall use his best efforts to prevent the
removal of any Confidential Information from the premises of the Companies,
except as required in his normal course of employment by the Company.  Executive
shall use commercially reasonable efforts to cause all persons or entities to
whom any Confidential Information shall be disclosed by him hereunder to observe
the terms and conditions set forth herein as though each such person or entity
was bound hereby. Executive shall have no obligation hereunder to keep
confidential any Confidential Information if and to the extent disclosure of any
thereof is specifically required by law;  provided, however, that in the event
disclosure is required by applicable law, the Executive shall provide the
Companies with prompt notice of such requirement, prior to making any
disclosure, so that the Companies may seek an appropriate protective order.  At
the request of the Companies, Executive agrees to deliver to the Companies, at
any time during the Term of Employment, or thereafter, all Confidential
Information which he may possess or control.  Executive agrees that all
Confidential Information of the Companies (whether now or hereafter existing)
conceived, discovered or made by him during the Term of Employment exclusively
belongs to the Companies (and not to Executive).  Executive will promptly
disclose such Confidential Information to the

 

9

--------------------------------------------------------------------------------


 

Companies and perform all actions reasonably requested by the Companies to
establish and confirm such exclusive ownership.

 

8.                    Non-Interference

 

(a)                 Executive acknowledges that the services to be provided give
him the opportunity to have special knowledge of the Companies and their
Confidential Information and the capabilities of individuals employed by or
affiliated with the Companies and that interference in these relationships would
cause irreparable injury to the Companies.  In consideration of this Agreement,
Executive covenants and agrees that:

 

(i)            During the Restricted Period (which shall not be reduced by any
period of violation of this Agreement by Executive or period which is required
for litigation to enforce the rights hereunder), Executive will not, without the
express written approval of the Board of Directors of the Company, anywhere in
the Market, directly or indirectly, in one or a series of transactions, own,
manage, operate, control, invest or acquire an interest in, or otherwise engage
or participate in, whether as a proprietor, partner, stockholder, lender,
director, officer, employee, joint venturer, investor, lessor, supplier,
customer, agent, representative or other participant, in any business which
competes, directly or indirectly, with the Business in the Market (“Competitive
Business”) without regard to (A) whether the Competitive Business has its
office, manufacturing or other business facilities within or without the Market,
(B) whether any of the activities of the Executive referred to above occur or
are performed within or without the Market or (C) whether the Executive resides,
or reports to an office, within or without the Market; provided, however, that
(x) the Executive may, anywhere in the Market, directly or indirectly, in one or
a series of transactions, own, invest or acquire an interest in up to five
percent (5%) of the capital stock of a corporation whose capital stock is traded
publicly, or that (y) Executive may accept employment with a successor company
to the Company.

 

(ii)           During the Restricted Period (which shall not be reduced by any
period of violation of this Agreement by Executive or period which is required
for litigation to enforce the rights hereunder), Executive will not without the
express prior written approval of the Board of Directors of the Company
(A) directly or indirectly, in one or a series of transactions, recruit, solicit
or otherwise induce or influence any proprietor, partner, stockholder, lender,
director, officer, employee, sales agent, joint venturer, investor, lessor,
supplier, customer, agent, representative or any other person which has a
business relationship with the Companies or had a business relationship with the
Companies within the 24 month period preceding the date of the incident in
question, to discontinue, reduce or modify such employment, agency or business
relationship with the Companies, or (B) employ or seek to employ or cause any
Competitive Business to employ or seek to employ any person or agent who is then
(or was at any time within 24 months prior to the date the Executive or the
Competitive Business employs or seeks to employ such person) employed or
retained by the Companies.

 

10

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, nothing herein shall prevent the Executive from
providing a letter of recommendation to an employee with respect to a future
employment opportunity.

 

(iii)          The scope and term of this Section 8 would not preclude Executive
from earning a living with an entity that is not a Competitive Business.

 

(b)                 In the event that Executive breaches his obligations in any
material respect under Section 7, this Section 8 or Section 9, the Company, in
addition to pursuing all available remedies under this Agreement, at law or
otherwise, and without limiting its right to pursue the same shall cease or
cause to be ceased all payments to the Executive under this Agreement or any
other agreement.

 

9.                    Non-Disparagement

 

During and after the Term of Employment, the Executive agrees that he shall not
make any false, defamatory or disparaging statements about the Companies or the
officers or directors of the Companies.  During and after the Term of
Employment, the Company agrees, on behalf of the Companies that neither the
officers nor the directors of the Companies shall make any false, defamatory or
disparaging statements about the Executive.

 

10.                 Excise Tax Gross-up Payments

 

(a)                 If any payments or benefits paid or provided or to be paid
or provided to the Executive or for his benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, his employment
with the Company or the termination thereof (a “Payment”) would be subject to
the excise tax (the “Excise Tax”) imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), then the Executive will be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all income taxes, employment taxes
and any Excise Tax imposed upon the Gross-Up Payment (including any related
interest and penalties), the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax (including any related interest and penalties) imposed
upon the Payments.

 

(b)                 An initial determination of whether a Gross-Up Payment is
required pursuant to this Agreement, and the amount of such Gross-Up Payment,
will be made at the Company’s expense by an accounting firm selected by the
Company.  The accounting firm will provide its determination, together with
detailed supporting calculations and documentation, to the Company and the
Executive within 10 days after the date of termination of Executive’s
employment, or such other time as may be requested by the Company or the
Executive.  If the accounting firm determines that no Excise Tax is payable by
the Executive with respect to a Payment or Payments, it will furnish the
Executive with an opinion to that effect.  If a Gross-Up Payment becomes
payable, such Gross-Up Payment shall be paid to the Executive within thirty
business days of the receipt of the accounting firm’s determination.  Within 10
days after the accounting firm

 

11

--------------------------------------------------------------------------------


 

delivers its determination to the Executive, the Executive will have the right
to dispute the determination.  The existence of a dispute will not in any way
affect the Executive’s right to receive the Gross-Up Payment in accordance with
the determination.  If there is no dispute, the determination will be binding,
final, and conclusive upon the Company and the Executive.  If there is a
dispute, the Company and the Executive will together select a second accounting
firm, which will review the determination and the Executive’s basis for the
dispute and then will render its own determination, which will be binding,
final, and conclusive on the Company and on the Executive for purposes of
determining whether a Gross-Up Payment is required pursuant to this
Section 10(b).  If as a result of any dispute pursuant to this
Section 10(b) additional Gross-Up Payments are made, such additional Gross-Up
Payment will be paid to the Executive within thirty business days of the receipt
of the second accounting firm’s determination.  The Company will pay or caused
to be paid all costs associated with the second accounting firm’s determination,
unless such determination does not result in additional Gross-Up Payments to the
Executive, in which case all such costs will be borne by the Executive. 
Notwithstanding anything contained herein to the contrary, any such Gross-Up
Payment shall be paid no later than the end of the Executive’s taxable year next
following the Executive’s taxable year in which the Executive remits the related
taxes.

 

(c)           For purposes of determining the amount of the Gross-Up Payment,
the Executive will be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and applicable state and local income taxes at the highest
marginal rate of taxation in the state and locality of the Executive’s residence
on the date of termination of Executive’s employment, net of the maximum
reduction in federal income taxes that would be obtained from deduction of those
state and local taxes.

 

(d)           As a result of the uncertainty in the application of Section 4999
of the Code, it is possible that Gross-Up Payments which will not have been made
should have been made (“Underpayment”) or Gross-Up Payments are made which
should not have been made (“Overpayment”).  If it is determined that an
Underpayment has occurred, the accounting firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid to or for the benefit of Executive.  Notwithstanding anything contained
herein to the contrary, any such Underpayment shall be paid no later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the Executive remits the related taxes.  If the Gross-Up Payment
exceeds the amount necessary to reimburse the Executive for his Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive (to the
extent he has received a refund if the applicable Excise Tax has been paid to
the Internal Revenue Service) to or for the benefit of the Company; provided,
however, that if the Company determines that such repayment obligation would be
or result in an unlawful extension of credit under Section 13(k) of the
Securities Exchange Act, repayment shall not be required.  The Executive shall
cooperate, to the extent his expenses are reimbursed in

 

12

--------------------------------------------------------------------------------


 

accordance with this Section 10, with any reasonable requests by the Company in
connection with any contest or disputes with the Internal Revenue Service in
connection with the Excise Tax.

 

(e)                 The Executive shall notify the Company in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment of an Underpayment.  Such notification shall be given as soon as
practicable but no later than ten (10) business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid.  The
Executive shall not pay such claim prior to the expiration of the thirty (30)
day period following the date on which he gives such notice to the Company (or
such shorter period ending on the date that any payment of taxes with respect to
such claim is due).  If the Company notifies the Executive in writing prior to
the expiration of such period that it desires to contest such claim, the
Executive shall:

 

(i)            give the Company any information reasonably requested by the
Company relating to such claim,

 

(ii)           take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,

 

(iii)          cooperate with the Company in good faith in order effectively to
contest such claim, and

 

(iv)                              permit the Company to participate in any
proceeding relating to such claim;

 

provided, however, that the Company shall pay or cause to be paid all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including related interest
and penalties) imposed as a result of such representation and payment of costs
and expenses no later than 60 days after the end of the taxable year following
the year in which the Executive incurs such costs and expenses.  Without
limitation on the foregoing provisions of this Section 10(e), the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forgo any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner, and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, such
payment shall be advanced to the Executive, on an interest-free basis and the
Executive shall be indemnified and held harmless, on an after-tax basis, from
any

 

13

--------------------------------------------------------------------------------


 

Excise Tax or income tax (including related interest or penalties) imposed with
respect to such advance or with respect to any imputed income with respect to
such advance.  The Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

 

(f)            If, after the receipt by the Executive of an amount advanced
pursuant to Section 10(e), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 10(e)) promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto).  If, after the receipt by the Executive of an
amount advanced pursuant to Section 10(e) hereof, a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of thirty (30) days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid.

 

11.           Definitions

 

Capitalized terms used in this Agreement but not otherwise defined shall have
the meanings set forth below:

 

“Business” means any business conducted, or engaged in, by the Companies prior
to the date hereof or at any time during the Term of Employment.

 

“Cause” is defined in Section 3(c).

 

“Change of Control” means any of the following: (i) the closing of any merger,
combination, consolidation or similar business transaction involving the Company
in which the holders of Company Common Stock immediately prior to such closing
are not the holders, directly or indirectly, of a majority of the ordinary
voting securities of the surviving person in such transaction immediately after
such closing, (ii) the closing of any sale or transfer by the Company of all or
substantially all of its assets to an acquiring person in which the holders of
Company Common Stock immediately prior to such closing are not the holders of a
majority of the ordinary voting securities of the acquiring person immediately
after such closings, or (iii) the closing of any sale by the holders of Company
Common Stock of an amount of Company Common Stock that equals or exceeds a
majority of the shares of Company Common Stock immediately prior to such closing
to a person in which the holders of the Company Common Stock immediately prior
to such closing are not the holders of a majority of the ordinary voting
securities of such person immediately after such closing.

 

“Companies” means the Company and its successors or any of its direct or
indirect parents or direct or indirect subsidiaries, now or hereafter existing.

 

14

--------------------------------------------------------------------------------


 

“Company” is defined in the introduction.

 

“Competitive Business” is defined in Section 8(a)(i).

 

“Confidential Information” means any confidential information including, without
limitation, any study, data, calculations, software storage media or other
compilation of information, patent, patent application, copyright, trademark,
trade name, service mark, service name, “know-how”, trade secrets, customer
lists, details of client or consultant contracts, pricing policies, operational
methods, marketing plans or strategies, product development techniques or plans,
business acquisition plans or any portion or phase of any scientific or
technical information, ideas, discoveries, designs, computer programs (including
source of object codes), processes, procedures, formulas, improvements or other
proprietary or intellectual property of the Companies, whether or not in written
or tangible form, and whether or not registered, and including all files,
records, manuals, books, catalogues, memoranda, notes, summaries, plans,
reports, records, documents and other evidence thereof.  The term “Confidential
Information” does not include, and there shall be no obligation hereunder with
respect to, information that becomes generally available to the public other
than as a result of a disclosure by the Executive not permissible hereunder.

 

“Executive” means William J. Begley, Jr. or his estate, if deceased.

 

“Market” means any state in the United States of America and each similar
jurisdiction in any other country in which the Business was conducted by or
engaged in by the Companies prior to the date hereof or is conducted or engaged
in, or in which the Companies are seeking authorization to conduct Business at
any time during the Term of Employment.

 

“Regulations” is defined in Section 2(c).

 

“Restricted Period” means the date commencing on the date of this Agreement and
ending on the later of (x) the date of termination of the Term of Employment or
(y) the end of the applicable severance period provided under Section 3(f);
provided, however, that the “Restricted Period” may be extended, in the sole
discretion of the Company, for an additional period of up to twenty-four (24)
months if the Company continues to pay or to cause to be paid to the Executive
(i) the full amounts to which he would be entitled as base compensation under
Section 4(a) and (ii) customary benefits, in each case during such extended
period.

 

“Term of Employment” is defined in Section 3(a).

 

12.           Notice

 

Any notice, request, demand or other communication required or permitted to be
given under this Agreement shall be given in writing and if delivered
personally, or sent

 

15

--------------------------------------------------------------------------------


 

by certified or registered mail, return receipt requested, as follows (or to
such other addressee or address as shall be set forth in a notice given in the
same manner):

 

If to Executive:

William J. Begley, Jr.

 

c/o Safety Insurance Group, Inc.

 

20 Custom House Street

 

Boston, Massachusetts 02110

 

 

If to Company:

Safety Insurance Group, Inc.

 

20 Custom House Street

 

Boston, Massachusetts 02110

 

Attention: David Brussard

 

Any such notices shall be deemed to be given on the date personally delivered or
such return receipt is issued.

 

13.           Executive’s Representation

 

Executive hereby warrants and represents to the Company that Executive has
carefully reviewed this Agreement and has consulted with such advisors as
Executive considers appropriate in connection with this Agreement, and is not
subject to any covenants, agreements or restrictions, including without
limitation any covenants, agreements or restrictions arising out of Executive’s
prior employment which would be breached or violated by Executive’s execution of
this Agreement or by Executive’s performance of his duties hereunder.

 

14.           Other Matters

 

(a)           Executive agrees and acknowledges that the obligations owed to
Executive under this Agreement are solely the obligations of the Company, and
that none of the Companies’ stockholders, directors, officers, affiliates,
representatives, agents or lenders will have any obligations or liabilities in
respect of this Agreement and the subject matter hereof.

 

(b)           Notwithstanding anything contained herein to the contrary, the
Companies may withhold from any amounts payable under, or benefits provided
pursuant to, this Agreement all federal, state, local, and foreign taxes that
are required to be withheld by applicable laws or regulations.

 

(c)           In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.

 

16

--------------------------------------------------------------------------------


 

15.           Validity

 

If, for any reason, any provision hereof shall be determined to be invalid or
unenforceable, the validity and effect of the other provisions hereof shall not
be affected thereby.

 

16.           Severability

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, but this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.  If any court determines that any provision of
Section 8 or any other provision hereof is unenforceable and therefore acts to
reduce the scope or duration of such provision, the provision in its reduced
form shall then be enforceable.

 

17.           Waiver of Breach; Specific Performance

 

The waiver by the Company or Executive of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other breach of such other party.  Each of the parties (and third party
beneficiaries) to this Agreement will be entitled to enforce its respective
rights under this Agreement and to exercise all other rights existing in its
favor.  The parties hereto agree and acknowledge that money damages may not be
an adequate remedy for any breach of the provisions of Sections 7, 8 and 9 of
this Agreement and that any party (and third party beneficiaries) may in its
sole discretion apply to any court of law or equity of competent jurisdiction
for specific performance and/or injunctive relief, including temporary
restraining orders, preliminary injunctions and permanent injunctions in order
to enforce or prevent any violations of the provisions of this Agreement.  In
the event either party takes legal action to enforce any of the terms or
provisions of this Agreement, the nonprevailing party shall pay the successful
party’s costs and expenses, including but not limited to, attorneys’ fees,
incurred in such action.  If the Executive prevails, the Company will reimburse
the Executive’s legal fees no later than 60 days after the end of the taxable
year following the year in which the Executive incurs such the costs and
expenses.

 

18.           Assignment; Third Parties

 

Neither the Executive nor the Company may assign, transfer, pledge, hypothecate,
encumber or otherwise dispose of this Agreement or any of his or its respective
rights or obligations hereunder, without the prior written consent of the
other.  The parties agree and acknowledge that each of the Companies and the
stockholders and investors therein are intended to be third party beneficiaries
of, and have rights and interests in respect of, Executive’s agreements set
forth in Sections 7, 8 and 9.

 

17

--------------------------------------------------------------------------------


 

19.           Amendment; Entire Agreement

 

This Agreement may not be changed orally but only by an agreement in writing
agreed to by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought.  This Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter of this Agreement, and supersedes and replaces all prior
agreements, understandings and commitments with respect to such subject matter,
including, without limitation, the Prior Employment Agreement and that certain
Employment Agreement, dated October 16, 2001, between Executive and Safety
Insurance Company.

 

20.           Litigation

 

THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS, EXCEPT THAT NO
DOCTRINE OF CHOICE OF LAW SHALL BE USED TO APPLY ANY LAW OTHER THAN THAT OF
MASSACHUSETTS, AND NO DEFENSE, COUNTERCLAIM OR RIGHT OF SET-OFF GIVEN OR ALLOWED
BY THE LAWS OF ANY OTHER STATE OR JURISDICTION, OR ARISING OUT OF THE ENACTMENT,
MODIFICATION OR REPEAL OF ANY LAW, REGULATION, ORDINANCE OR DECREE OF ANY
FOREIGN JURISDICTION, BE INTERPOSED IN ANY ACTION HEREON.  EXECUTIVE AND THE
COMPANY AGREE THAT ANY ACTION OR PROCEEDING TO ENFORCE OR ARISING OUT OF THIS
AGREEMENT SHALL BE COMMENCED IN THE COURTS OF THE COMMONWEALTH OF MASSACHUSETTS
LOCATED IN BOSTON, MASSACHUSETTS OR THE UNITED STATES DISTRICT COURTS IN BOSTON,
MASSACHUSETTS.  EXECUTIVE AND THE COMPANY CONSENT TO SUCH JURISDICTION, AGREE
THAT VENUE WILL BE PROPER IN SUCH COURTS AND WAIVE ANY OBJECTIONS BASED UPON
FORUM NON CONVENIENS.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION 20 SHALL
NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT OF ANY JUDGMENT OBTAINED IN SUCH FORUM
OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER
JURISDICTION.

 

21.           Further Action

 

Executive and the Company agree to perform any further acts and to execute and
deliver any documents which may be reasonable to carry out the provisions
hereof.

 

22.           Counterparts

 

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.

 

18

--------------------------------------------------------------------------------


 

23.           Section 409A

 

To the extent applicable, it is intended that this Plan comply with, and should
be interpreted consistent with, the requirements of Section 409A.

 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

EXECUTIVE:

 

 

 

 

 

/s/William J. Begley, Jr.

 

Name:

  William J. Begley, Jr.

 

 

 

 

 

SAFETY INSURANCE GROUP, INC.:

 

 

 

/s/David F. Brussard

 

Name:

  David F. Brussard

 

Title:

President,CEO and Chairman of the

 

 

Board

 

19

--------------------------------------------------------------------------------